UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7708


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASON LAMON KELLY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:08-cr-00055-F-1; 4:11-cv-00110-F)


Submitted:   February 21, 2013              Decided: February 25, 2013


Before AGEE and      DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jason Lamon Kelly, Appellant Pro Se.     William Ellis Boyle,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jason Lamon Kelly seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2012)

motion.       The order is not appealable unless a circuit justice or

judge       issues     a    certificate      of    appealability.          28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue       absent     “a    substantial     showing      of     the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,     537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Kelly has not made the requisite showing. *                       Accordingly, we


       *
       Kelly does not challenge the basis of the district court’s
decision but raises new issues on appeal.    We generally do not
consider new arguments raised for the first time on appeal. See
United States v. Edwards, 666 F.3d 877, 887 (4th Cir. 2011).
“Exceptions to this general rule are made only in very limited
(Continued)
                                             2
deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.

                                                                  DISMISSED




circumstances, such as       where refusal to consider the newly-
raised issue[s] would       be plain error or would result in a
fundamental miscarriage     of justice.”  Muth v. United States, 1
F.3d 246, 250 (4th Cir.      1993). We conclude that the exceptions
do not apply here.



                                      3